  Case 1:19-cv-10720-LGS-BCM Document 160 Filed 05/21/21 Page 1 of 12




                    IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF NEW YORK


DAVIDSON HENAO, MIGUEL MERO,
OMOBOWALE AVOSEH, RASHEEM
MARTIN, and SHAWN WILLIAMS, for           Case No. 1:19-cv-10720-LGS-BM
themselves and all others similarly
situated,

                      Plaintiffs,
             v.

PARTS AUTHORITY, LLC, PARTS
AUTHORITY, INC., YARON
ROSENTHAL, NORTHEAST
LOGISTICS, INC. d/b/a “Diligent
Delivery Systems,” ARIZONA
LOGISTICS, INC. d/b/a “Diligent
Delivery Systems,” BBB LOGISTICS,
INC. d/b/a “Diligent Delivery Systems,”
MICHIGAN LOGISTICS, INC. d/b/a
“Diligent Delivery Systems,” LARRY
BROWNE, DOES 1-20 d/b/a “Diligent
Delivery Systems,” and DOES 21-40,

                   Defendants.


            PLAINTIFFS’ SUPPLEMENTAL BRIEF IN OPPOSITION
              TO DEFENDANTS’ SECOND MOTION TO DISMISS
     Case 1:19-cv-10720-LGS-BCM Document 160 Filed 05/21/21 Page 2 of 12




A.     Relevant Background and Applicable Law

       Plaintiffs allege that Defendants Northeast Logistics, Inc. (“NEL”), Michigan Logistics,

Inc. (“MLI”), Arizona Logistics, Inc. (“ALI”), BBB Logistics, Inc. (“BBB”) (collectively

“Enterprise Defendants”) operate as a “single integrated enterprise” which constitutes a statutory

“employer” of Plaintiffs and other delivery drivers subject to personal jurisdiction in this Court.

Plaintiffs allege that they and other delivery drivers were hired by the Enterprise Defendants,

assigned by those companies to work for Defendants Parts Authority, LLC and Parts Authority,

Inc. (together “Parts Authority”), and all of those defendants controlled terms and conditions of

that work. The central merits issue is whether Plaintiffs and the other delivery drivers are statutory

“employees” or independent contractors, which is governed by the “Silk factors” including “the

degree of control exercised by the employer over the workers.” U.S. v. Silk, 331 U.S. 704 (1947);

Brock v. Superior Care, Inc., 840 F.2d 1054, 1058-59 (2d Cir. 1988). NEL and MLI admit hiring

and assigning workers in New York.

       ALI, BBB and Larry Browne previously moved to dismiss the claims against them based

on lack of personal jurisdiction. ECF Doc. #’s 132 & 133. The matter was briefed. Id.; ECF Doc.

#’s 145 & 148. In their opposition, Plaintiffs informed the Court that “evidence of how

[Defendants] operate[] as a unified entity remains in the exclusive possession and control of

Defendants” and “[a]s such, Plaintiffs should, at a minimum, be allowed to complete discovery on

this issue.” ECF Doc. # 145, at 18. The Court granted Plaintiffs’ request for limited jurisdictional

discovery as to Defendants Arizona Logistics, Inc., BBB Logistics and Mr. Browne. ECF Doc. #

152, at 1. The Court further ordered Plaintiffs to file a supplement to their opposition to

Defendants’ motion to dismiss after completing such discovery and by May 21, 2021. Id., at 2.




                                                  1
     Case 1:19-cv-10720-LGS-BCM Document 160 Filed 05/21/21 Page 3 of 12




       A court determines whether it has a constitutional basis for exercising personal jurisdiction

first, by analyzing “whether the defendant has sufficient minimum contacts with the forum (the

‘minimum contacts’ [inquiry]) ... and, if so, second, whether the exercise of personal jurisdiction

comports with ‘traditional notions of fair play and substantial justice’ (the ‘reasonableness

inquiry’).” Metro. Life Ins. Co. v. Robertson-Ceco Corp., 84 F.3d 560, 567-68 (2d Cir. 1996).

       Second Circuit district courts find that a showing that an entity is part of a “single

employer” (aka “single integrated enterprise”) is sufficient to confer personal jurisdiction on that

entity. See, e.g., Liu v. Canteen 82, Inc., 2018 U.S. Dist. LEXIS 197907, at *11-17 (S.D.N.Y.

Nov. 20, 2018); Williams v. PMA Cos., 419 F.Supp.3d 471, 485-87 (N.D.N.Y. Nov. 25, 2019).

       In Liu, defendants that operate restaurants in Connecticut argued that, while their status as

joint employers with a defendant that operates another restaurant in New York may be relevant to

liability, such status is irrelevant to personal jurisdiction. 2018 U.S. Dist. LEXIS 197907, at *11.

This District rejected those defendants’ reliance on “non-precedential, out-of-state cases” offered

to support that proposition. Id. at *11-12. Instead, Liu recognized that “[s]ister courts in this

District have found that adequately alleging a joint employment relationship is ‘sufficient to render

defendant amenable to jurisdiction in in New York.” Id. at *12 (citing Franklin v. Waters, 2018

U.S. Dist. LEXIS 61667, *8-9 (S.D.N.Y. Apr. 10, 2018); Mao v. Sands Bethworks Gaming LLC,

2016 U.S. Dist. LEXIS 56742, *9-11 (S.D.N.Y. Apr. 28, 2016) (analyzing allegations of joint

employment to determine whether an action should be dismissed for lack of personal jurisdiction).

Then, Liu found allegations of sufficient common control of those defendants:

       Plaintiffs allege that the Corporate Defendants shared “a high degree of interrelated
       and unified operation, a common management, centralized ... labor relations,
       common control and ownership, common business purposes, and interrelated
       business goals.” (FAC 23 ¶ 77). Specifically, Plaintiffs claim that Defendant Yeh
       Ching owns and operates Canteen 82 in New York City, and is the joint owner of
       Steam Restaurant and Steam Darien in Connecticut. (Id. at 22-23 ¶¶ 68-72). All

                                                 2
     Case 1:19-cv-10720-LGS-BCM Document 160 Filed 05/21/21 Page 4 of 12




       three restaurants, according to Plaintiffs’ allegations, operate under her common
       control. (Id. at 22 ¶ 72). In addition to hiring employees and assigning job duties,
       Ching directs the transfer of both employees and materials, including food items,
       between the restaurants in New York and Connecticut. (Id. at 22 ¶ 72, 23 ¶ 76; see
       also Pl. Opp. 2).

Id., at *13-14. Thus, Liu concluded that minimum contacts had been sufficiently alleged because

the “[p]laintiffs ha[d] sufficiently alleged both formal and functional control, indicative of a joint

employer relationship between all three restaurants. Therefore, Plaintiffs have demonstrated a

statutory basis for personal jurisdiction under [N.Y. C.P.L.R.] § 302(a)(1)…” Id. at *14.

       Liu further found that this District’s exercise of personal jurisdiction over the out-of-state

defendants comports with constitutional due process. Judge Failla reasoned that, because the

plaintiff had alleged that the defendants together transacted business in New York in a variety of

ways, including, like here, conducting business in New York and hiring New York residents under

a different corporate name, those defendants “purposefully availed themselves of New York law

and could have reasonably foreseen being haled into court in New York.” Id. at *15-16. Further,

Liu found that exercise of jurisdiction over the out-of-state defendants would not offend traditional

notions of fair play and substantial justice because the out-of-state defendants “are part of an

integrated business enterprise controlled by Defendant Yeh Ching who also maintains a New York

business in Manhattan.” Id. at *16 (recognizing that “the Second Circuit has stated that a defendant

can rarely show the exercise of personal jurisdiction to be unreasonable if he has sufficient

minimum contacts with the forum state.”) (citing Eades v. Kennedy, PC Law Offices, 799 F.3d

161, 168 (2d Cir. 2015) (quoting Licci ex rel. Licci v. Lebanese Canadian Bank, SAL, 673 F.3d

50, 59 (2d Cir. 2012)). Liu further recognized that “[b]ecause Plaintiffs are residents of New York,

the state has a ‘manifest interest in providing effective means of redress’” and obtaining relief in

New York, the plaintiffs’ state of residence, would also be in the in plaintiffs’ interest. Id. at *17



                                                  3
     Case 1:19-cv-10720-LGS-BCM Document 160 Filed 05/21/21 Page 5 of 12




(quoting Dandong Old N.-E Agric. & Animal Husbandry Co. v. Hu, 2017 U.S. Dist. LEXIS

122471, at *21 (S.D.N.Y. Aug. 3, 2017)).

       Based on that thorough analysis, this District denied the moving defendants’ motion to

dismiss for lack of personal jurisdiction. Id. at *11-17.

       Williams is also squarely point. 419 F.Supp.3d at 485-87. Williams analyzed whether the

district court could exercise personal jurisdiction over a related entity by considering whether the

two entities shared a “single employer” relationship. Id. It recognized the applicable test as “(1)

interrelation of operations, (2) centralized control of labor relations, (3) common management, and

(4) common ownership or financial control.’” Id., at 485-86 (citing Turley v. ISG Lackawanna,

Inc., 774 F.3d 140, 156 (2d Cir. 2014) (quoting Cook v. Arrowsmith Shelburne, Inc., 69 F.3d 1235,

1240 (2d Cir. 1995)). “Although no one factor is determinative of the analysis, the second factor

(regarding centralized control of labor relations) is the most significant.” Id. (citing Turley, 774 at

156; Cook, 69 F.3d at 1240-41). Williams denied an out-of-state defendants’ motion to dismiss

based on that court’s finding that the plaintiff had sufficiently alleged all four of the “single

employer” factors. Id., at 485-87 (“the Court finds that, at this stage of the litigation, Defendant

Old Republic and its subsidiaries constitute a single employer for jurisdictional purposes only.”).

B.     Based On The Additional Discovery Ordered By The Court, Plaintiffs Can Easily
       Exceed The Threshold For Pleading Of A “Single Employer” Relationship, Which Is
       Sufficient For Exercise of Personal Jurisdiction Over Defendants ALI and BBB

       The evidence amply shows that Defendants ALI and BBB share a “single employer”

relationship with NEL and MLI. Defendants acknowledge personal jurisdiction over NEL and

MLI. Thus, pursuant to Liu and Williams, pleading that the Enterprise Defendants share a “single

employer” relationship based on newly-acquired evidence is sufficient for personal jurisdiction

over ALI and BBB.



                                                  4
     Case 1:19-cv-10720-LGS-BCM Document 160 Filed 05/21/21 Page 6 of 12




       That “single employer” relationship is demonstrated by the following evidence obtained

through the recent jurisdictional discovery ordered by the Court and additional investigation

facilitated by Defendants’ recent discovery responses:

       Factor 1: Interrelation of Operations

       The Enterprise Defendants share a principal place of business located at 9200 Darrington

Road, Suite 100, Houston, Texas, 77060. Exs. 1-4. All of the Enterprise Defendants conduct

business under the name “Diligent Delivery Systems.” Exs. 5-8; Ex. 9, 15:16-21, 23:10-16.

       Norlyn Enterprises, Inc. (“Norlyn”) also maintains its principal place of business in the

same office suite located at 9200 Darrington Road, Suite 100, Houston, Texas, 77060 and conducts

business as “Diligent Delivery Systems.” Exs. 10-11. Norlyn provides “accounting, billing,

collection, finance, human resources, information technology, independent contractor resources,

legal, marketing and sales” services for all of the Enterprise Defendants. Exs. 12-13, Ans. to Int.

# 8; Ex. 9, 15:16-21, 37:11-19, 38:18-21. Norlyn does not serve any customer, rather it only

provides these services to entities doing business as “Diligent Delivery Systems.” Ex. 9, 40:7-10.

        Defendants’ Fed. R. Civ. P. 30(b)(6) designee, Chief Financial Officer Darl Petty, admits

that Defendants NEL and ALI entered into the same Master Services Agreement with the Parts

Authority defendants. Ex. 14; Ex. 9, 15:16-21, 23:17-24:3. Mr. Bruder, Norlyn’s Chief Sales

Officer (“CSO”) signed that Master Services Agreement with Parts Authority on behalf of at least

Defendants NEL and ALI. Ex. 9, 17:23-18:7, 24:14-18, 26:1-8.

       Within that Master Service Agreement, Parts Authority and at least Defendants NEL and

ALI establish a “Driver Code of Conduct” governing the work of delivery drivers hired by at least

NEL and ALI to work for Parts Authority, including such rules as “[d]rivers should be clean and

well groomed,” “[l]oads should be verified before leaving the dock. . . . Any shortages or damaged



                                                5
      Case 1:19-cv-10720-LGS-BCM Document 160 Filed 05/21/21 Page 7 of 12




goods should be reported to the dispatcher,” drivers “should keep their vehicles locked and the

alarm system activated at all times that the contractor is not present in the vehicle,” drivers “should

complete all paperwork each day and return that paperwork to the warehouse or client,” and “undue

familiarity with customer employees should be avoided.” Ex. 14, at PA0404-05.

       “Diligent Delivery Systems” executed a later “Contractor Agreement” with Parts Authority

in 2017. Ex. 15. That agreement was signed by Defendant Larry Browne, the CEO of all of the

Enterprise Defendants and Norlyn. Ex. 15, at Bates AZL-102368; Ex. 9, 30:12-16; Exs. 12-13,

Ans. to Int. # 5; Exs. 1-4 & 11.

       Mr. Browne, Mr. Bruder and Doak Medchill, the Chief Operating Officer (“COO”) of all

of the Enterprise Defendants and Norlyn, hold authority to sign contracts with the entities doing

business as “Diligent Delivery Systems,” including the Enterprise Defendants. Exs. 12-13, Ans.

to Int. # 5; Ex. 9, 8:12-17, 15:16-21, 23:10-16, 32:2-22.

       Defendant Larry Browne, CEO of all of the Enterprise Defendants and Norlyn, holds

meetings with the managers of the Enterprise Defendants in which Mr. Browne reviews

profitability, gross margin, revenue and payments to delivery drivers working for all of the

Enterprise Defendants. Ex. 9, 15:16-21, 42:23-43:11.

       The Enterprise Defendants even share the same bank account. Ex. 9, 43:12-24. Defendant

Browne is the signer on that bank account and Norlyn’s accounting department maintains day-to-

day control of that account. Id., 15:16-21, 43:12-44:14.

       Factor 2: Centralized Control of Labor Relations

       Brenda Soto, manager of Norlyn’s human resources department, “provides human

resources support” to all of the Enterprise Defendants. Ex. 9, 15:16-21, 19:7-19, 37:11-19, 38:18-

21.



                                                  6
     Case 1:19-cv-10720-LGS-BCM Document 160 Filed 05/21/21 Page 8 of 12




       Gina Volking, Norlyn’s manager of accounting, makes sure that all delivery drivers

working for the Enterprise Defendants are paid properly. Ex. 9, 7:17-25, 15:16-21, 20:10-21:9.

       Norlyn centrally maintains contracts with delivery drivers, work records, and payroll

records for all of the Enterprise Defendants. Ex. 9, 15:16-21, 38:22-39:16, 39:22-40:6.

       Norlyn makes sure that delivery drivers are “properly contracted” and insured, runs

background checks on delivery drivers, and answers delivery drivers’ questions about pay and

other work issues. Exs 12-13, Ans. to Int. # 8; Ex. 9, 40:12-41:6.

       Fe Cruz, Norlyn’s Controller, presides over all accounting and bookkeeping duties for all

of the Enterprise Defendants. Ex. 9, 15:16-21, 21:11-19, 41:16-24.

       Factor 3: Common Management

       Defendant Browne is the sole director of all of the Enterprise Defendants and Norlyn. Ex.

16, Ans. to Int. # 5; Exs. 12-13, Ans. to Int. # 2; Exs. 1-4; Exs. 17-20, Articles 7.

       The Enterprise Defendants and Norlyn share all of the same officer. Mr. Browne serves as

the President, Vice President, Secretary and Treasurer of all those entities. Ex. 12-13, Ans. to Int.

# 5; Exs. 1-4.

       The Enterprise Defendants and Norlyn share all the same executives. As stated above, Mr.

Browne is CEO of all Enterprise Defendants and Norlyn. Exs. 12-13, Ans. to Int. # 5. He is the

top of the hierarchy at all of those companies. Ex. 9, 15:16-21, 18:10-24.

       Mr. Petty is the CFO of all of the Enterprise Defendants and Norlyn; Exs. 12-13, Ans. to

Int. # 5; Ex. 9, 6:14-16, 15:16-21, 18:10-24. As CFO, Mr. Petty performs the same duties for of

the Enterprise Defendants, including preparing financial statements and contributing to decisions

regarding business, sales and operations. Ex. 9, 12:11-13:19.




                                                  7
     Case 1:19-cv-10720-LGS-BCM Document 160 Filed 05/21/21 Page 9 of 12




        Mr. Petty’s role in determining delivery driver pay for all of the Enterprise Defendants

includes analyzing financial statements to determine if those companies “are paying drivers too

much” or those companies should pay more to attract drivers. Ex. 9, 13:20-14:14. Norlyn’s

operations department, led by Mr. Medchill, and Mr. Bruder, the CSO, also participate in

determining delivery driver pay. Ex. 9, 15:8-15.

        Mr. Medchill is the COO of all of the Enterprise Defendants and Norlyn. Exs. 12-13, Ans.

to Int. # 5; Ex. 9, 8:12-17.

        As stated above, Mr. Bruder is the CSO of all of the Enterprise Defendants. Ex. 21, 12:5-

14, 30:18-22. He is employed by Noryln. Ex. 9, 17:23-18:8.

        Perhaps most indicative of common management, all of the general managers of Enterprise

Defendants report to Noryln’s COO, Mr. Medchill. Ex. 9, 15:16-21, 42:19-23.

        Diligent’s   “Independent   Contractor     Resources”   (“ICR”)   group,   consisting   of

approximately five of Norlyn’s employees in Texas, sends mass text communications to Parts

Authority delivery drivers throughout the nation. Ex. 22, 15:22-16:9, 31:11-33:22. Camille

Harvey, Corporate Manager of the ICR group, is based in Houston, Texas. Ex. 23.

        Factor 4: Common Ownership and Financial Control

        Defendant Larry Browne is the sole owner of each of the Enterprise Defendants. Ex. 16,

Ans. to Int. # 3; Exs. 12-13, Ans. to Int. # 2. Mr. Browne is also the sole owner of Norlyn. Ex.

24, 92:24-93:8.

        As stated above, the Enterprise Defendants all share a common bank account. Ex. 9, 15:16-

21, 43:12-44:14. Mr. Browne controls that account as the signer and Norlyn’s accounting

department maintains day-to-day control over that account. Id.




                                                 8
     Case 1:19-cv-10720-LGS-BCM Document 160 Filed 05/21/21 Page 10 of 12




       In sum, this abundance of evidence of a “single employer” relationship, when analyzed in

light in of the Second Circuit’s four-factor test, far exceeds the threshold for pleading a plausible

claim that the Enterprise Defendants form a “single employer,” with each such company subject

to personal jurisdiction in this Court. Liu, Williams.

C.     Due Process Considerations Heavily Favor Exercise of Personal Jurisdiction

       Like this District’s decision in Liu, this District’s exercise of personal jurisdiction over ALI

and BBB will comport with constitutional due process. In the same way that a “single employer”

conducted business in both Connecticut and New York through different corporate entities was

found in Liu, the newly-acquired evidence here clearly shows that the Enterprise Defendants

together conduct an integrated business, including ongoing business in New York. Judge Failla

reasoned in Liu that, because the plaintiff had alleged that the defendants together transacted

business in New York in a variety of ways, including by hiring New York residents and operating

a restaurant in New York, those defendants “purposefully availed themselves of New York law

and could have reasonably foreseen being haled into court in New York.” Id., at *15-16. For the

same reason, all of the Enterprise Defendants have purposefully availed themselves of New York

law and could have reasonable foreseen being haled into court in New York. In both cases, the

jurisdiction over all defendants will not offend traditional notions of fair play and substantial

justice because the out-of-state defendants “are part of an integrated business enterprise”

controlled by the same person or persons that also maintains business in New York. Id., at *16.

Importantly, “the Second Circuit has stated that a defendant can rarely show the exercise of

personal jurisdiction to be unreasonable if he has sufficient minimum contacts with the forum

state.” Id. (citing Eades, 799 F.3d at 168 (quoting Licci, 673 F.3d at 59). Moreover, as in Liu,

“[b]ecause Plaintiffs are residents of New York, the state has a ‘manifest interest in providing



                                                  9
     Case 1:19-cv-10720-LGS-BCM Document 160 Filed 05/21/21 Page 11 of 12




effective means of redress’” and obtaining relief in New York, the plaintiffs’ state of residence,

would also be in the in plaintiffs’ interest. Id., at *17 (quoting Dandong Old N.-E Agric. & Animal

Husbandry Co. v. Hu, 2017 U.S. Dist. LEXIS 122471, *21 (S.D.N.Y. Aug. 3, 2017)). Thus, the

same reasons this District found that exercise of personal jurisdiction over out-of-state defendant

would not offend due process in Liu likewise apply in this litigation.

D.     Personal Jurisdiction Over Defendant Browne

       Plaintiffs’ counsel recently located an unpublished decision, which, like Scalia v. Arizona

Logistics Inc., No. 2020 U.S. Dist. LEXIS 59256, at *2-6 (D. Ariz. Mar. 24, 2020), found personal

jurisdiction over Mr. Browne based on his control of the same integrated enterprise, including

entities conducting business as “Diligent Delivery Systems” in the state where that litigation was

filed. See Baten v. Michigan Logistics, Inc., No. 18-10229, ECF No. 40 (C.D. Ca. Feb. 11, 2019)

(Ex. 25) (finding jurisdiction over Mr. Browne because of, inter alia, his “design and

implementation of the independent contractor business model”); accord Scalia (finding

jurisdiction over Browne because he “negotiated and approved some client contracts” in the state).

E.     Conclusion

       Based on substantial evidence newly-acquired through the Court’s recent grant of leave to

conduct jurisdictional discovery, Plaintiffs have now amply shown a “single employer”

relationship which justifies exercise of personal jurisdiction over Defendants ALI, BBB and Mr.

Browne. No due process concerns are implicated under applicable law. Thus, the Court should

grant Plaintiffs leave to amend / fortify their allegations of a “single employer” relationship

between the Enterprise Defendants, namely Northeast Logistics, Inc., Michigan Logistics, Inc.,

Arizona Logistics, Inc. and BBB Logistics, Inc., based on the newly-discovered evidence.

Further, the Motion to Dismiss should be denied in full.



                                                10
    Case 1:19-cv-10720-LGS-BCM Document 160 Filed 05/21/21 Page 12 of 12




                                             Respectfully Submitted,
                                             Jeremiah Frei-Pearson
                                             Andrew White
                                             FINKELSTEIN,BLANKINSHIP,
                                             FREI-PEARSON & GARBER, LLP
                                             One North Broadway, Suite 900
                                             White Plains, New York 10601
                                             Telephone: (914) 298-3281
                                             Facsimile: (914) 824-1561
                                             jfrei-pearson@fbfglaw.com

                                             WEINHAUS & POTASHNICK
                                             By:    /s/ Mark Potashnick
                                             Mark Potashnick, MO Bar # 41315
                                             (admitted pro hac vice)
                                             11500 Olive Blvd., Suite 133
                                             St. Louis, Missouri 63141
                                             Telephone: (314) 997-9150 ext. 2
                                             Facsimile: (314) 984-810
                                             markp@wp-attorneys.com

                                             Attorneys for Plaintiffs


                                CERTIFICATE OF SERVICE

   The undersigned certifies that a true and correct copy of the foregoing was served on
Defendants’ attorneys of records via the Court’s electronic case filing system on the 21st day of
May, 2021.


                                             /s/ Mark Potashnick




                                                11
